       Case 1:19-cv-03825-JMF-SN Document 183 Filed 07/29/21 Page 1 of 1




                                                            ATTORNEYS AND COUNSELORS AT LAW

                                                            One Biscayne Tower
 Jonathan Etra                                              2 South Biscayne Blvd. | 21st Floor
 T: 305.373.9400                                            Miami, FL 33131
 Facsimile: 305.373.9443                                    T: 305.373.9400 F: 305.373.9443
 jonathan.etra@nelsonmullins.com
                                                            nel sonm ullins. com
                                                            * I n F l o r i d a, kn o wn a s N e l s on   Mu l l i n s B ro ad an d C a s se l




                                      July 29, 2021



The Honorable Jesse M. Furman
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Jason Boyce v. Bruce Weber, et al., 1:19-cv-3825 (JMF)

Dear Judge Furman:
       The parties respectfully jointly submit this letter to advise the Court that we have reached
an agreement on material terms to resolve the claims, subject to final documentation.


                                                 Respectfully submitted,


                                                 /s/ Jonathan Etra
                                                 Jonathan Etra
